EXHIBIT 10.1

 

SMART BALANCE, INC.

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is by and between Smart
Balance, Inc. (“Smart Balance”) and Alan Gever (“Gever”).

 

WHEREAS Gever is currently employed by Smart Balance, and  

 

WHEREAS Smart Balance and Gever acknowledge and agree to the following terms and
conditions regarding the termination of Gever’s employment

 

NOW, THEREFORE, based on the foregoing and in consideration for the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Smart Balance and Gever agree as
follows:

 

1.             Gever hereby acknowledges that his last day of work for Smart
Balance is February 29, 2012 (“Separation Date”).

 

2.                   As further consideration for the Release and the Covenants
set forth in Paragraph “4” below, and in full and complete satisfaction of all
final payments due to Gever from Smart Balance, Smart Balance agrees to pay or
provide Gever with the following payments and benefits:

 

(a)                 A payment of a total gross amount of $752,107.30, over
twenty-two (22) months, (the “Severance Period”), to be paid in forty-four (44)
equal installments of $17,093.35 on the 15th and last day of each month during
the Severance Period beginning on March 15, 2012, and a onetime payment of
$24,017.00 representing accrued but unused vacation, which payments shall be
subject to tax withholding and other applicable deductions and for which a W-2
shall issue and subject to provision in (b) below;

 

(b)                 Continued health plan coverage for Gever and his qualified
family members under COBRA at active employee rates, for 18 months commencing on
the Separation Date or until Gever is covered by group health plan coverage
through subsequent employment, whichever first occurs. If there is an increase
in the rates for COBRA during the 18 months, the Corporation shall increase the
semi-monthly payments contained in provision (a) above to equal the amount of
such increase.

 

(c)                 Gever shall be eligible to receive any bonus accrued through
December 31, 2011 and will be paid such bonus only if and when the Corporation
awards bonuses to its active employees for the same period. The bonus payment
shall be based on the “company bonus score” as determined by the Compensation
Committee of the board of directors. Gever will not be eligible for any bonuses
for calendar year 2012.

 



 

 

 

 

(d)                 Gever shall be entitled to exercise any options vested as of
the Separation Date. All unvested options as of Separation Date will be
forfeited. Gever shall have the right to exercise all vested options until
ninety (90) days after the Separation Date.

 

(e)                 The payments and benefits set forth in this paragraph 2 are
contingent upon Gever’s cooperation in the orderly transition of his job duties
and otherwise cooperating with Smart Balance prior to and during the Severance
Period provided such requests are not unreasonable. Should Gever fail or refuse
to cooperate with Smart Balance prior to and during the Severance Period, Smart
Balance reserves the right, after a thirty (30) day notice and cure period, in
its sole discretion to terminate any and all remaining payments without limiting
the effectiveness or enforceability of the Release contained in paragraph 4 of
this Agreement.

 

(f)                  Gever also will be able to participate in Outplacement
Services during the Severance Period at an outplacement service of his choosing
at Smart Balance’s expense up to a maximum of $25,000.

 

3.                   Gever acknowledges that the payments to be made pursuant to
this Agreement exceed those to which he would otherwise be entitled under the
normal operation of any benefit plan, policy or procedure of Smart Balance or
under any previous agreement (written or oral) between him and Smart Balance.
Gever further acknowledges that the agreement by Smart Balance to provide such
additional payments beyond his entitlement, if any, is conditioned upon his
release of all claims against Smart Balance and his compliance with all the
terms and conditions of this Agreement.

 

4.             (a) For and in consideration of the obligations assumed by Smart
Balance in this Agreement, Gever, for himself and for his heirs, executors,
administrators, successors and assigns (“Releasor”), hereby releases and
discharges Smart Balance and its parents, subsidiaries and affiliates, and their
respective employee benefit plans or funds, officers, directors, partners,
employees, agents, trustees, administrators, predecessors, successors and
assigns (the “Releasees”) from any and all claims, demands, causes of action,
and liabilities of any kind (upon any legal or equitable theory, whether
contractual, common law, statutory, federal, state, local or otherwise, and
including but not limited to any claims for fees, costs, and disbursements of
any kind), whether known or unknown, which Releasor now has, ever had, or
hereafter may have, against the Releasees, whether acting as agents of Smart
Balance or in their individual capacities, based on any act, omission, practice,
conduct, event or other matter occurring up to and including the Effective Date
of this Agreement (as defined in Paragraph “11” below).

 



 

 



 

(b) Without limiting the generality of the foregoing, Releasor releases and
discharges Releasees from any and all claims arising out of Gever’s employment
with Smart Balance, the termination of his employment as provided for in this
Agreement and/or the events surrounding the circumstances relating to that
termination, including but not limited to (i) any claim under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Older
Workers Benefit Protection Act, the False Claims Act, the New Jersey Law Against
Discrimination, the New Jersey Conscientious Employee Protection Act, and any
other federal, state or local law or ordinance prohibiting employment
discrimination; (ii) any claim for breach of contract (express or implied),
wrongful discharge, defamation, emotional distress or compensatory or punitive
damages; and (iii) any claim for attorney’s fees, costs, disbursements and the
like.

 

(c) This Agreement replaces and supersedes Gever’s Change of Control Agreement,
and that Change of Control Agreement is terminated as of the Effective Date of
this Agreement.

 

(d) Gever represents and warrants that he has no knowledge of any work-related
injury or illness incurred while working for Company, that he has not filed a
claim or an application for benefits under the Workers’ Compensation Laws, that
he does not contend that he has any such claim, and that he does not intend to
make a claim or file an application for benefits.

 

(e) The sole matters to which the release and covenants in this Paragraph “4” do
not apply are: (i) Gever’s rights under this Agreement; and (ii) Gever’s right
to accrued vested benefits under and in accordance with the terms of any
qualified plan of Smart Balance.

 

(f) Gever represents and agrees that he has not filed any claims, charges,
complaints, lawsuits, arbitrations, or other proceedings against any of the
Releasees in any administrative, judicial, arbitral, or other forum, including,
but not limited to, any charges or complaints against any of the Releasees with
any federal, state, or local agency charged with the enforcement of any law or
any self regulatory organization. Pursuant to and as part of his release and
discharge of the Releasees, as set forth herein, Gever agrees, not inconsistent
with Equal Opportunity Employment Enforcement Guidance On Non-Waivable Employee
Rights Under EEOC Enforced Statutes dated April 11, 1997, and to the fullest
extent permitted by law, not to sue or file a charge, complaint, grievance,
demand for arbitration or other proceeding against any of the Releasees in any
forum or to act as a relator in any qui tam action or to assist or otherwise
participate willingly or voluntarily in any claim, arbitration, suit, action,
investigation, or other proceeding of any kind which relates to his prior
employment with Smart Balance or Smart Balance predecessors or any matter that
involves any of the Releasees and that occurred up to and including the date of
Gever’s execution of this Agreement and Release, unless required to do so by
court order, subpoena, or other effective directive by a court administrative
agency, arbitration panel, or legislative body, or unless required to enforce
this Agreement and Release. To the extent any such action may be brought by a
third party, Gever expressly waives any claim to any form of monetary or other
damages, or any other form of recovery in relief in connection with any such
action. This Agreement and Release does not prevent Gever (or his attorneys)
from commencing an action or proceeding to enforce this Agreement and Release.

 



 

 



 

(g) Gever acknowledges that all company equipment and property have been safely
returned to the company. The Company has agreed that Gever can keep his laptop,
ipad, cell phone and cell phone number. Prior to his Separation Date, Gever
shall provide the Company access to his laptop and Blackberry to purge all
Company data and information.

 

5.                   The making of this Agreement is not intended, and shall not
be construed, as an admission that the Releasees have committed any wrong with
respect to Gever.

 

6.                   This Agreement constitutes the complete agreement and
understanding of the parties, supersedes any prior agreements or understandings
of the parties (whether oral or written), and may be amended only in a writing
signed by Gever and Smart Balance. Gever acknowledges that no representative of
Smart Balance has made any representation or promise to him concerning the terms
or conditions of this Agreement or his separation from employment with Smart
Balance other than those expressly set forth in this Agreement.

 

7.                   (a) Confidentiality. The Company and Gever are parties to
an Employee Invention Assignment and Confidentiality Agreement (the
“Confidentiality Agreement”). The Company and Gever agree that the
Confidentiality Agreement shall remain in full force and effect according to its
terms notwithstanding the execution and entry into effect of this Agreement. In
addition to the understandings and agreements contained in the Confidentiality
Agreement, Gever agrees that he will not use any Confidential Information and
Trade Secrets of the Company, as those terms are defined in the Confidentiality
Agreement, in any manner adverse to the interest of the Company.

 

(b) Non-Disparagement. Gever agrees that he shall not disparage or criticize
Smart Balance or its subsidiaries and affiliates, or issue any communication,
written or otherwise, that reflects adversely on or encourages any adverse
action against Smart Balance and its subsidiaries and affiliates, except if
testifying truthfully under oath pursuant to any lawful court order or subpoena
or otherwise responding to or providing disclosures required by law. The
Company, its agents and others under its control, agree that it will not
disparage or criticize Gever.

 



 

 



 

 

8.             If any provision of the Agreement is held to be illegal, void or
unenforceable, such provision shall be of no force or effect. However, the
illegality or unenforceability of such provision shall have no effect upon, and
shall not impair the legality or enforceability of any other provision of this
Agreement; provided, however, that upon any finding by a court of competent
jurisdiction that a release or waiver of claims or rights or a covenant provided
for by Paragraph “4” above is illegal, void or unenforceable, Gever agrees, at
Smart Balance’s request, promptly to execute a release, waiver and/or covenant
that is legal and enforceable.

 

 

9.              Pursuant to Section 7(f)(2) of the Age Discrimination in
Employment Act of 1967, as amended, Smart Balance hereby advises Gever that he
should consult independent counsel before executing this Agreement; Gever
acknowledges that he has been so advised. Smart Balance shall reimburse Gever
for any attorneys’ fees (up to a maximum of $5,000) incurred in consulting with
counsel regarding this Agreement. Gever further acknowledges that he has had an
opportunity to consider this Agreement for at least forty five (45) days before
signing it.

 

10.           Gever represents and warrants that he has carefully read this
Agreement in its entirety, that he has had an adequate opportunity to consider
it and to consult with any advisor of his choice about it, that he understands
all its terms; that he voluntarily assents to all the terms and conditions
contained herein; and that he is signing this Agreement voluntarily and of his
own free will.

 

11.                This Agreement shall not become effective until the eighth
day following the date on which Gever signs it (the “Effective Date”). Gever
understands that he may at any time prior to that Effective Date revoke this
Agreement by delivering written notice of revocation to Norman J. Matar,
Executive Vice President & General Counsel.

 

12.                During the Severance Period, Gever recognizes and
acknowledges that he is not eligible for employment with Smart Balance or any
affiliated company (including any future affiliated companies), and therefore
covenants that at no time will he knowingly seek employment or any other
remunerative relationship with the foregoing. Gever further acknowledges and
agrees that neither Smart Balance nor any of its affiliated companies have any
obligation, now or in the future, to hire or employ Gever in any capacity.
However, in the event that Gever is employed by a company that is acquired by or
merged into Smart Balance or any other business, subsidiary or other company
owned and/or operated by Smart Balance, he shall not be required to discontinue
that employment.

 

13.                This Agreement has been negotiated and executed in the State
of New Jersey and is to be performed in New Jersey. This Agreement has been
governed by and interpreted in accordance with the State of New Jersey,
including all matters of construction, validity, performance and enforcement
without giving effect to principles of conflict of laws. Any dispute, action,
litigation or other proceeding concerning this Agreement shall be instituted,
maintained and decided in the State of New Jersey. Any application to a Court
shall be filed under seal.

 



 

 





 

14. In response to inquiries from prospective employers, Smart Balance shall
only confirm Gever’s inclusive dates of employment, and last job title.  

 

15. This Agreement shall survive any change of control of the Company.  

 

16. If any clause of this Agreement should ever be determined to be
unenforceable, it is agreed that this will not affect the enforceability of any
other clause or the remainder of this agreement.  

 

17. This Agreement shall survive Gever’s death or disability and in the event of
death all payments shall be made to Gever’s heirs or estate. This Agreement
shall be binding upon the Company’s successors and assigns. The intent of the
parties is that payments and benefits under this Agreement comply with or be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended and
the regulations and guidance promulgated thereunder (collectively “Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be exempt from Section 409A or in compliance therewith, as
applicable.  All reimbursements as provided herein shall be payable in
accordance with the Company’s policies in effect from time to time, but in any
event shall be made on or prior to the last day of the taxable year following
the taxable year in which such expenses were incurred by Employee. For purposes
of Section 409A, Gever’s right to receive any installment payments pursuant to
this Agreement shall be treated as a right to receive a series of separate and
distinct payments.   

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

 



 

 

This agreement is made on the 20th day of January, 2012.

 



SMART BALANCE, INC.         /s/ Alan Gever By:   /s/ Stephen B. Hughes ALAN
GEVER         Name:  Stephen B. Hughes   Title:  CEO   Date: 1/20/12



 

 

 

